Citation Nr: 0815236	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  07-20 749A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Eligibility to nonservice connected disability pension.

2.  Entitlement to an initial rating in excess of 10 percent 
for hepatitis B.

3.  Entitlement to an initial rating in excess of 10 percent 
for inactive pulmonary tuberculosis.

4.  Entitlement to an initial rating in excess of 10 percent 
for a left knee lateral meniscectomy with degenerative joint 
disease.

5.  Entitlement to service connection for a back strain with 
spondylosis, claimed as a lumbar spine disability.

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a right elbow 
disability.

8.  Entitlement to service connection for residuals of a 
right great toe fracture, with osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to November 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the RO 
in Little Rock, Arkansas, which granted service connection 
for a left knee disability, assigning a 10 percent rating, 
denied service connection for elbow, back, toe and hepatitis 
C disabilities and denied entitlement to a nonservice 
connected pension.  A March 2006 rating decision granted 
service connection for pulmonary tuberculosis and hepatitis 
B, assigning a 10 percent rating to each.  

The veteran testified before the undersigned at a February 
2008 hearing at the RO.  A transcript has been associated 
with the file.

In April 2008, the Board granted a motion to advance the case 
on the docket due to financial hardship.  See 38 U.S.C.A. § 
7107; 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran has withdrawn his appeal seeking nonservice 
connected pension.

2.  The veteran's hepatitis B is not productive of anorexia, 
does not require dietary restrictions or continuous use of 
medication, or result in any incapacitating episodes.

3.  The veteran pulmonary tuberculosis is inactive and 
productive of pulmonary function test (PFT) scores of a FEV-1 
of 96, FEV-1/FVC of 73 and a DLCO of 95 percent post-
bronchodilator.  

4.  The veteran's left knee lateral medial meniscectomy with 
degenerative joint disease is manifested by painful motion, 
swelling and locking, no indication of medial meniscus 
disease, and range of motion from 0 to 125 degrees, without 
objective evidence of instability or subluxation.

5.  The veteran does not have a current diagnosis of 
hepatitis C or residuals of such.

6.  The veteran's currently diagnosed back strain and 
spondylosis of the lower back is not at least as likely as 
not related to an inservice injury, including the stress of 
parachute landings.

7.  Any current right elbow disability is not related to a 
disease or injury in service. 

8.  The veteran's currently diagnosed right great toe 
arthritis is not at least as likely as not related to an 
inservice injury, including the crush injuries of 1979 and 
1985.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the veteran have been met with regard to his claim for non-
service connected pension.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for an initial rating higher than 10 percent 
for hepatitis B have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.114, Diagnostic Code 7345 (2007).

3.  The criteria for an initial evaluation greater than 10 
percent for pulmonary tuberculosis are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Codes 6600, 
6731 (2007).

4.  The criteria for an initial evaluation greater than 10 
percent for a left knee lateral meniscectomy with 
degenerative joint disease are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2007).

5.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

6.  A lumbar spine disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

7.  A right elbow disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

8.  Arthritis of the right great toe was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawn Appeal

At the veteran's February 2008 hearing before the 
undersigned, the veteran stated that he wished to withdraw 
his appeal of eligibility for non-service connected pension.  
VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  See 38 C.F.R. § 20.204(b) (2004); 
Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (When a claim is 
withdrawn by a veteran, it ceases to exist; it is no longer 
pending and it is not viable).

As of February 2008, the Board had not yet issued a final 
decision on this case; therefore the veteran's withdrawal of 
this issue is valid.  The withdrawal of an appeal effectively 
creates a situation where there is no longer an allegation of 
error of fact or law with respect to the determination that 
had been previously appealed.  Consequently, in such an 
instance, dismissal of the appeal is appropriate.  See 38 
U.S.C.A. § 7105(d) (West 2002).

Because the veteran has clearly expressed his desire to 
terminate his appeal for these benefits, because he has 
entered this statement into the hearing record, and because 
the Board had not yet promulgated a decision on his appeal at 
the time of his request for withdrawal, the legal 
requirements for a proper withdrawal have been satisfied.  38 
C.F.R. § 20.204(b) (2007).  Accordingly, further action by 
the Board on this particular matter is not appropriate and 
the veteran's appeal should be dismissed.  38 U.S.C.A. § 
7105(d) (West 2002).

II. Veterans Claims Assistance Act

With respect to the veteran's increased rating and service 
connection claims, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, letters 
dated in July and September 2004 fully satisfied the duty to 
notify provisions for his claims of service connection.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The July and September 2004 letters told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.

The pulmonary tuberculosis and hepatitis B ratings claims 
arise from granted claims of service connection.  The Court 
observed that a claim of entitlement to service connection 
consists of five elements, of which notice must be provided 
prior to the initial adjudication: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings 
cases.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

In initial ratings cases, the elements of veteran status, 
existence of a disability and connection between the 
veteran's service and the disability have been substantiated 
by the grant of service connection.  Any failure to provide 
adequate notice of these elements is harmless.  See Sanders 
v. Nicholson, 487 F.3d 881 (2007).

The notice letters sent to the veteran failed to provide 
notice of the manner in which VA assigns initial ratings and 
effective dates.  Failure to provide pre-adjudicative notice 
of any of the necessary duty to notify elements is presumed 
to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 
881 (2007).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id., at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id., 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  While the RO failed to provide 
the required notice in the first instance, the Board finds 
that the error was not prejudicial.  The veteran was provided 
the relevant Diagnostic Codes for his tuberculosis, hepatitis 
B and knee disabilities in the March 2006 Statement of the 
Case.  The Diagnostic Codes for tuberculosis and hepatitis B 
were provided again in the April 2007 Statement of the Case.  
The deficiencies of the evidence were discussed in the body 
of the Statements of the Case.  The veteran was specifically 
questioned about the criteria for higher ratings at his 
November 2004, February 2005, and April 2006 VA examinations.  
He was also questioned about them during the veteran's 
February 2008 hearing before the undersigned.  The Board 
finds that the reasonable person would have understood what 
was required for a higher rating.  The Board finds the error 
in not providing notice regarding the evidence required to 
establish degree of disability is harmless.  See Sanders, 
supra.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran's Social Security Administration 
records have been associated with the file.  The records of 
the Pillow Clinic have been obtained through the veteran's 
SSA file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The veteran was evaluated for hepatitis C at a November 2004 
VA examination, as is discussed below.  Further examination 
is not warranted as the veteran does not have a current 
diagnosis of hepatitis C.

The veteran was afforded a July 2007 medical examination to 
obtain an opinion as to whether his back disability can be 
directly attributed to service.  Similarly, he received an 
April 2006 examination for his right foot.  Further 
examination or opinion is not needed on the back and foot 
claims because, at a minimum, there is no persuasive and 
competent evidence that the claimed conditions may be 
associated with the veteran's military service.  This is 
discussed in more detail below.

The Board concludes an examination is not needed for the 
right elbow claim because the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court 
of Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's right elbow claim since it could 
not provide evidence of a past event.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
November 2004, February 2005, April 2006 and February 2006.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disorders since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 
11-95.  The VA examination reports are thorough and supported 
by VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

III. Initial Ratings

The veteran contends that he is entitled to initial ratings 
in excess of 10 percent for his hepatitis B, pulmonary 
tuberculosis and left knee disability.  For the reasons that 
follow, the Board concludes that increased ratings are not 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

a. Hepatitis B

The veteran's hepatitis B is rated 10 percent disabled under 
DC 7345.  See 38 C.F.R. § 4.114.  In order to receive a 
higher rating (20 percent) under DC 7345, the evidence must 
show daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A higher rating of 
40 percent may be assigned when there is daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during that past 12-month period.  Incapacitating episodes 
means a period of acute signs and symptoms severe enough to 
require bed rest and treatment by a physician.  38 C.F.R. § 
4.114, DC 7345, note 2.

After a review of the evidence of record, the Board finds 
that the criteria for a higher rating have not been met.  On 
VA examination in November 2004 and February 2006, the 
veteran indicated that he had constant fatigue, general 
weakness, and occasional nausea.  His weight has been stable 
at about 125 pound.  Anorexia was not noted during either 
examination and review of all other medical evidence of 
record does not record presence of anorexia due to hepatitis 
B.  It is additionally noted that the liver was not enlarged 
on examination in November 2004 or February 2006 and 
abdominal ultrasound, conducted in November 2004, was also 
normal.  The veteran's VA treatment records indicate that his 
weight, while clearly low, has been stable.  The veteran is 
not on continuous medication and does not have dietary 
restriction for his hepatitis.  Further, he neither reported 
any incapacitating episodes nor does the medical evidence of 
record indicate the presence of severe enough symptoms to 
require bed rest and treatment by a physician.  The veteran 
has a single episode of hemoptysis and hematemesis in 
November 2003, for which he sought medical attention.  The 
problems resolved within a day and the veteran was not seen 
again for them.  As the record does not show anorexia related 
to hepatitis B or incapacitating episodes, the Board finds 
that entitlement to a higher rating for hepatitis B is not 
warranted.

The Board has considered the possibility of staged ratings.  
Fenderson, supra; Hart, supra.  The Board, however, concludes 
that the criteria for a higher rating have at no time been 
met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Pulmonary Tuberculosis

VA's rating schedule sets forth criteria pertaining to cases 
involving pulmonary tuberculosis based on either active or 
inactive disease processes.  These criteria provide that 
chronic pulmonary tuberculosis, if active, will warrant 
assignment of a 100 percent rating.  38 C.F.R. § 4.97, 
Diagnostic Code (DC) 6730.  

Private treatment records show that the veteran had symptoms 
suggestive of active tuberculosis in November 2003, but chest 
x-ray, smear and culture studies were negative.  These 
records were reviewed at the February 2005 and February 2006 
VA examination, and the examiners concluded that the symptoms 
were suggestive of tuberculosis, but also concluded that 
there was no way to be sure.  Even if the veteran's 
tuberculosis was active, the record does not show that this 
activity was chronic.  

The veteran received medical treatment from both the local 
Arkansas health department and VA in the months following his 
November 2003 hospital admission.  The veteran was placed on 
medication for six months, and had a total abatement of 
symptoms.  One record from December 2004 indicated clinical 
tuberculosis and noted a possible right lower lobe 
infiltrate.  Having completed the course of medication, the 
veteran was found to have no signs of active tuberculosis 
during his November 2004 VA examination.  The records from 
November 2003 indicate that the symptoms were of sudden onset 
and unusual for the veteran.  

The symptoms occurred only the one time, and diagnostic 
screens, smear and culture, have returned negative for an 
active infection.  The veteran's x-rays in November 2004 and 
February 2006 were clear of any pulmonary abnormalities.  
Only one examiner found an infiltrate, all other medical 
records did not find the infiltrate.  The veteran's VA 
treatment records and VA examination reports show that the 
veteran's tuberculosis is currently inactive.  Furthermore, 
the November 2003 episode, if considered to be active 
tuberculosis, occurred seven months prior to the date of 
service connection.  The treatment records from the spring of 
2004 show inactive tuberculosis.  The Board finds that the 
preponderance of the evidence shows that the November 2003 
tubercular symptoms did not constitute the presence of 
chronic, active pulmonary tuberculosis during a period for 
which service connection was in effect.  As such, a 100 
percent rating under DC 6370 is not warranted.  See 38 C.F.R. 
§ 4.97.

Under DC 6731, chronic, inactive pulmonary tuberculosis is to 
be evaluated depending on the specific findings, to include 
the residuals of interstitial lung disease, restrictive lung 
disease or obstructive lung disease, as appropriate (and 
otherwise, including thoracoplasty where that has occurred in 
connection with disease evaluation and treatment).  Where 
there is restrictive airway disease of any of the three types 
referenced above, then the disability rating provided is to 
be determined in accordance with the results of a Pulmonary 
Function Test (PFT) and other relevant indicia concerning 
respiratory capacity (set forth in the applicable rating 
formula for each disease type) such as maximum exercise 
capacity, or required outpatient oxygen therapy.  See 
generally, 38 C.F.R. § 4.97 (schedule of ratings, respiratory 
system).

The veteran currently receives a 10 percent rating for his 
inactive tuberculosis under DC 6600.  DC 6600 provides 
ratings of 30 percent and higher, provided that the evidence 
shows, at a minimum, pulmonary function test results of FEV-1 
of 56 to 70 percent predicted; or FEV-1/FVC of 56 to 70 
percent; or DLCO (SB) 56 to 65 percent predicted.  Post-
bronchodilator test results are to be applied.  See 71 Fed. 
Reg. 52457 (Sept. 6, 2006); see also 61 Fed. Reg. 46728 
(Sept. 5, 1996).

At his November 2004 VA examination, the veteran underwent 
pulmonary function tests.  He had a FEV-1 of 96, FEV-1/FVC of 
73 and a DLCO of 95 percent post-bronchodilator.  These 
scores clearly do not meet the minimum requirements for a 
higher rating.  This is the sole pulmonary function test of 
record since the veteran filed his claim for an increased 
rating.  There is, in short, no showing that the veteran's 
inactive pulmonary tuberculosis has met the criteria for a 
higher rating.  See 38 C.F.R. § 4.97, DCs 6600, 6730, 6731 
(2007).

The veteran also reported occasional hemoptysis, dyspnea, 
fatigue, weakness and weight loss at his November 2004 VA 
examination.  The veteran has also reported occasional bouts 
of pneumonia, as verified by his private treatment records.  
The Board notes that these symptoms are not part of the 
objective criteria for rating inactive pulmonary tuberculosis 
and cannot, on their own, entitle the veteran to a separate 
rating.

The Board has considered the possibility of staged ratings.  
Fenderson, supra; Hart, supra.  The Board, however, concludes 
that the criteria for a higher rating have at no time been 
met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

c. Left Knee

The veteran contends that he is entitled to an initial rating 
in excess of 10 percent for his left knee lateral 
meniscectomy with osteoarthritis.  His primary complaints are 
pain and swelling in the knee.

The veteran's disability is currently rated under DC 5259.  A 
10 percent rating is available for symptomatic removal of 
cartilage.  38 C.F.R. § 4.71a, DC 5259.  This is the only 
rating available under this DC.  See id.  Accordingly, the 
veteran cannot receive a higher rating under this DC and the 
Board will consider other applicable Codes.

A 20 percent rating is available for dislocated, symptomatic 
cartilage with frequent episodes of "locking," pain and 
effusion into the joint.  38 C.F.R. § 4.71a, DC 5258.  The 
veteran complained of occasional locking at both his February 
2005 and April 2006 VA examinations.  The veteran's x-rays 
showed osteoarthritis of the lateral compartment.  The Board 
notes that the medical evidence shows that the veteran is not 
bone on bone, which he testified to before the undersigned.  
The veteran's medial meniscus has not been surgically altered 
and has not been noted to be dislocated or symptomatic.  The 
veteran's pain, swelling and occasional locking symptoms 
appear to be the result of a symptomatic removal of 
cartilage.  The Board finds that the veteran's disability 
profile more closely approximates the criteria of DC 5259 
than DC 5258.  A higher rating is not warranted under DC 
5258.  See 38 C.F.R. § 4.71a.

Turning to other potentially applicable Diagnostic Codes, the 
veteran bears a diagnosis of osteoarthritis, which is service 
connected.  When arthritis is present, accompanied by some 
limitation of motion, but the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  38 C.F.R. § 4.71a, 
DC 5003.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  

Limitation of knee motion is rated under two Diagnostic 
Codes.  See 38 C.F.R. § 4.71a.  DC 5260 provides for the 
evaluation of limitation of flexion of the knee.  Id.  A 0 
percent rating is warranted when leg flexion is limited to 60 
degrees, a 10 percent rating is warranted when it is limited 
to 45 degrees, a 20 percent rating is warranted when it is 
limited to 30 degrees and a 30 percent rating is warranted 
when leg flexion is limited to 15 degrees.  Id.  DC 5261 
provides for the evaluation of limitation of extension of the 
knee.  Id.  A 0 percent rating is warranted when leg 
extension is limited to 5 degrees, a 10 percent rating is 
warranted when it is limited to 10 degrees, a 20 percent 
rating is warranted when it is limited to 15 degrees and a 30 
percent rating is warranted when leg extension is limited to 
20 degrees.  Id.  Normal flexion and extension of the knee is 
from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II.  
On examination in February 2005, the veteran had flexion to 
125 degrees, with pain beginning at 110 degrees.  While the 
examiner did not specifically report the knee extension, the 
Board notes that the veteran stands and walk with normal gait 
and station.  This would require full extension to 0 degrees.  
At the April 2006 VA examination, the veteran had extension 
to 0 degrees and flexion to 125, with pain beginning at 110 
degrees.  These are the only range of motion tests of record 
and show that the veteran's range of motion greatly exceeds 
the requirements for a compensable rating.  The Board 
concludes that ratings under DC 5260 and 5261 are not 
warranted.  See 38 C.F.R. § 4.71a.  

As the veteran does not have compensable limitation of motion 
under the applicable Diagnostic Codes, the provisions of DC 
5003 warrant a 10 percent on objectively confirmed findings 
of painful motion.  See 38 C.F.R. § 4.71a, DC 5003, supra.  
The Board notes that the veteran's 10 percent rating under DC 
5259 was for swelling and pain.  There are no other 
objectively confirmed findings of painful motion which were 
not rated under DC 5259.  To rate these findings again under 
DC 5003 would violate the anti-pyramiding rule.  See 
38 C.F.R. § 4.14, supra.  The Board concludes that a rating 
under DC 5003 is not warranted.  See 38 C.F.R. § 4.71a, DC 
5003, supra.  

Compensable ratings are available for recurrent subluxation 
and lateral instability under DC 5257.  38 C.F.R. § 4.71a.  
On examination in February 2005 and April 2006, the veteran's 
knee was stable to varus and valgus testing.  The Lachman's 
test was negative on both occasions.  The veteran reported 
occasional instability at his February 2005 and April 2006 
examinations.  The veteran's remaining records do not show 
instability or subluxation.  He does not use a brace.  
Without objective evidence of some instability, the Board 
finds that a rating under DC 5257 is not warranted.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  The 
examiners at the February 2005 VA examination addressed the 
criteria of DeLuca.  The February 2005 report states that the 
veteran had pain on range of motion testing and that 
conceivably the pain could further limit function.  The 
examiner could not express the additional terms of limitation 
with medical certainty.  The Board notes that the veteran's 
current rating under DC 5259 has been granted for pain, 
swelling and occasional locking.  As with DC 5003 for 
arthritis, the grant of a higher rating for additional 
functional loss under DeLuca would compensate the veteran 
twice for his pain on motion.  This is barred under 38 C.F.R. 
§ 4.14.  Accordingly, the Board finds that a higher rating 
under the rule of DeLuca is not warranted.  

Ratings are also available for ankylosis (DC 5256), tibia and 
fibula impairment (DC 5262) and genu recurvatum (DC 5263).  
See 38 C.F.R. § 4.71a.  These conditions are not shown on the 
record.  The Board concludes that ratings are not warranted 
under them.

The Board has considered the possibility of staged ratings.  
Fenderson, supra; Hart, supra.  The Board, however, concludes 
that the criteria for a higher initial rating have at no time 
been met.  Accordingly, staged ratings are inapplicable.  See 
id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

IV. Service Connection

The veteran contends that he has a right elbow condition, 
residuals of a right great toe fracture, a back disability 
and hepatitis C as a result of service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

a. Hepatitis C

The veteran contends that he has hepatitis C as a result of 
service.  For the reasons that follow, the Board concludes 
that service connection is not warranted.  

The veteran alleged that he developed hepatitis C during 
service and had positive tests for it at the time.  The 
veteran describes the illness as causing nausea, vomiting and 
turning his eyes yellow.  

The Board notes initially that service connection can only be 
granted for disabilities the veteran suffers from as of the 
date of claim.  See McClain v. Nicholson, 21 Vet. App. 319 
(2007).  The veteran filed for service connection and was 
tested for hepatitis C at a November 2004 VA examination.  
While the veteran was positive for the hepatitis C antibody, 
the hepatitis C RNA test did not show the presence of the 
hepatitis C virus.  An abdominal ultrasound was performed, 
which was also negative.  The veteran was positive for 
hepatitis B, which is a condition that has already been 
service-connected.  

The veteran has alleged that his private doctor told him that 
he had hepatitis C during treatment in November 2003, which 
he contracted from his tuberculosis medication.  The Board 
notes that hepatitis C is a virus, and there is no 
corroborative evidence that it is communicable via his 
tuberculosis medication.  The treatment records do list the 
symptoms of hepatitis as side effects of the medication, but 
this is drug induced hepatitis and not hepatitis C.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In this case, 
the veteran has a positive diagnosis of hepatitis B, for 
which he is service connected, as discussed above.  The 
competent medical evidence shows that the veteran was, at 
some point, exposed to hepatitis C and developed the 
antibodies to the disease.  The veteran does not have a 
current diagnosis, whether in his VA or private treatment 
records.  

The veteran has argued that his service medical records show 
that he had hepatitis C during service.  The Board notes that 
the veteran had positive HBs Ag and HBC Ag tests during 
service, which are tests that detect the presence of 
hepatitis B, not C.  Even if these tests did reveal hepatitis 
C, there is no evidence of current chronic residual 
disability. 

In sum, the Board finds that the preponderance of the 
evidence shows that the veteran does not have a current 
diagnosis of hepatitis C.  Further inquiry into risk factors 
is moot.  The claim for service connection must fail.  See 
McClain, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

b. Back

The veteran contends that he has a back disability as a 
result of service as a paratrooper.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.  

The veteran was seen at a July 2007 VA examination.  He was 
diagnosed with back strain and spondylosis of the lower back.  
X-rays studies showed minimal osteophyte formation and 
possibly some mild disc space narrowing at L4-L5.  The Board 
is satisfied by the evidence of a current disability.  See 
Hickson, supra.  

The veteran has testified that he sprained his back while 
jumping from airplanes as a paratrooper.  The veteran's DD 
214 reflects a parachutist badge.  The veteran has testified 
that he sought treatment while at Fort Bragg and while 
stationed in Germany.  There is no record of such treatment.  
The Board notes, however, that back strains are consistent 
with the heavy impact and compression associated with 
parachute duty.  The Board is satisfied with the evidence of 
an inservice impact.  See 38 U.S.C.A. § 1154.  

The veteran has stated his belief that his current back 
disabilities are the result of his inservice back strain 
associated with jumping out of airplanes.  As discussed 
above, the veteran is not, however, competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

At the July 2007 VA examination, the examiner was asked to 
provide an opinion as to whether or not the veteran's back 
disabilities could be related to service.  On review of the 
veteran's file and physical examination, the examiner 
concluded that any opinion relating to the two would be 
speculative.  The Board notes medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see 
also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

The Board cannot accept the veteran's testimony on the 
relationship as competent medical evidence.  The examiner 
asked to provide that evidence could not do so without resort 
to speculation.  The Board finds that the preponderance of 
the evidence is against a finding that the veteran's current 
back strain and spondylosis is related to an inservice 
injury, including the stress of parachute landings.  The 
claim must fail.  See Hickson, supra.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



c. Right Elbow

The veteran contends that he has a right elbow as a result of 
striking his elbow while jumping out an airplane during 
paratrooper service.

The veteran has sought VA treatment for his right elbow.  In 
November 2005, the veteran was seen in the Memphis VA Medical 
Center Emergency Room for right forearm and elbow pain.  He 
complained of pain of two to three month duration.  The 
diagnosis was a possible muscle strain.  

The veteran's service medical records are silent for 
complaints, diagnosis or treatment for a right elbow problem.  
The veteran had normal findings at his separation from 
service physical examination.  The veteran has testified that 
he injured his arm during service and sought treatment for 
this injury.  The Board cannot find a reference to this.  

Even assuming that the veteran did injure his arm during 
service, the Board finds that the veteran did not incur a 
disability.  His separation from service physical examination 
is normal.  There is no additional treatment during service.  
The veteran has not sought treatment for decades after 
service.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  When the veteran 
did seek treatment, it was related to a muscle strain of two 
to three months duration, not a chronic right arm or elbow 
disability dating back to service.  The Board finds that the 
preponderance of the evidence shows that the veteran did not 
suffer from a right elbow disability during service.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



d. Right Foot

The veteran contends that he has a right foot disorder, 
including residuals of a fracture of the great toe and 
osteoarthritis as a result of dropping heavy objects onto his 
foot during service.

The veteran underwent examination for the right foot at his 
April 2006 VA examination.  The examiner diagnosed him with 
early degenerative joint disease in the interphalangeal joint 
of the great toe.  The Board is satisfied with the evidence 
of a current disability.  See Hickson, supra.  

The veteran has testified to two incidents inservice that he 
believes caused his right foot disability.  The veteran's 
service medical records show that the veteran had crush 
injuries in November 1979 and in November 1985.  The veteran 
appears to believe that he broke the great toe during the 
November 1979 injury.  The Board notes that the 
contemporaneous x-ray study was reported to show no current 
fracture, but it did show an old, healed fracture.  The x-ray 
studies from November 1985 show no fracture.  While the 
veteran was not diagnosed with arthritis of the right great 
toe during service, the Board finds that this evidence is 
enough to support inservice injury.  See Hickson, supra.  

The veteran has testified to his belief that his inservice 
injuries caused his current disability.  As discussed above, 
the veteran is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The April 2006 VA examination report addresses the question 
of a nexus between the inservice crush injuries and the 
current disability.  The examiner reviewed the claims file, 
discussed the veteran's service medical records and post 
service treatment records and examined the veteran.  The 
examiner concluded that it was "highly unlikely" that his 
crush injuries would have led to degenerative changes later 
in life.  

This opinion is the sole competent medical evidence of record 
on this point.  The Board finds that the preponderance of the 
evidence is against a relationship between the veteran's 
current disability and any incident of service, including his 
1979 and 1985 crush injuries.  The claim must fail on a 
direct basis.  See Hickson, supra.  

The Board has considered the application of presumptive 
service connection.  Where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and osteoarthritis becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The veteran had an x-ray in November 1985 that did 
not show arthritis.  The veteran separated from service that 
month.  The first evidence to show the veteran had arthritis 
in his right great toe is from many years after service.  
There is no evidence to show hat the veteran's arthritis of 
the right great toe manifested within one year of separation 
from service.  The claim must fail on a presumptive basis.  
See id.  

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

	(CONTINUED ON NEXT PAGE)




ORDER

The appeal of eligibility for nonservice connected pension is 
dismissed.

Entitlement to an initial rating in excess of 10 percent for 
hepatitis B is denied.

Entitlement to an initial rating in excess of 10 percent for 
inactive pulmonary tuberculosis is denied.

Entitlement to an initial rating in excess of 10 percent for 
a left knee lateral meniscectomy with degenerative joint 
disease is denied.

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for back strain with 
spondylosis, claimed as a lumbar spine disability, is denied.

Entitlement to service connection for a right elbow 
disability is denied.

Entitlement to service connection for residuals of a right 
great toe fracture, with osteoarthritis, is denied.




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


